815 F.2d 74Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Walter WOLTZ, Plaintiff--Appellant,v.John WILT, Warden;  Mrs.  Mary Bullock, C. O.;  Sgt.  Jones,C.O.; Sgt.  Wright, C.O.;  Officer Young, C.O.;  OfficerRichert, C.O.; Captain Heard, C.O.;  Mr.  Paris,Classification Officer, Defendants--Appellees.
No. 87-7009.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 11, 1987.Decided March 26, 1987.

Before PHILLIPS, MURNAGHAN,and CHAPMAN, Circuit Judges.
Robert Walter Woltz, appellant pro se.
Stephen Howard Sachs, Attorney General;  Rex Charles Schultz, Assistant Attorney General, for appellees.
PER CURIAM:


1
Judgment in this case was entered on April 1, 1986.  The notice of appeal was filed on September 29, 1986, outside the 30-day period specified in Fed.  R. App.  P. 4(a)(1).  No motion for extension of time within which to note an appeal was filed in the following 30-day period, see Fed.  R. App.  P. 4(a)(5).  Accordingly, we lack jurisdiction to consider the appeal.  See Shah v. Hutto, 722 F.2d 1167 (4th Cir. 1983) (en banc), cert. denied, 466 U.S. 975 (1984).  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and dismiss the appeal.


2
DISMISSED.